              Case 2:20-cv-01402-RSL Document 52 Filed 10/15/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      STEVEN KNEIZYS,
                                                                NO. C20-1402RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER GRANTING MOTION TO
                                                                DELAY SUBMISSION OF A JOINT
11
      FEDERAL DEPOSIT INSURANCE                                 STATUS REPORT
      CORPORATION, et al.,
12
                           Defendants.
13

14

15          This matter comes before the Court on plaintiff’s “Motion to Set/Extend Deadline.” Dkt.
16
     # 51. The case was recently transferred to the undersigned with a number of motions pending. In
17
     light of the unopposed nature of plaintiff’s request, the Court will not issue an order requiring
18
     the submission of a joint status report until the pending motions (Dkt. # 13, 31, 39, 41, and 42)
19

20   have been resolved. Plaintiff’s motion to delay the filing of a discovery plan is, therefore,

21   GRANTED.
22          Dated this 14th day of October, 2020.
23

24                                              Robert S. Lasnik
                                                United States District Judge
25

26

27

28   ORDER - 1
